Opinion issued April 11, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-01099-CV
                             ———————————
                      CATHERINE CHANDLER, Appellant
                                           V.
                         556 LINDA VISTA LP, Appellee



              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                        Trial Court Case No. 1121001


                           MEMORANDUM OPINION

      Appellant, Catherine Chandler, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2